Case 2:18-cv-00501-JRG-RSP Document 8 Filed 01/28/19 Page 1 of 2 PageID #: 67


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


UNILOC 2017 LLC and UNILOC USA,                 §
INC.,                                           § CIVIL ACTION NO. 2:18-cv-00501-JRG
                                                §
      Plaintiffs,                               §
                                                § PATENT CASE
v.                                              §
                                                §
GOOGLE LLC,                                     § JURY TRIAL DEMANDED
                                                §
      Defendant.


                        NOTICE OF APPEARANCE OF COUNSEL

       Please take notice that attorney Jeffrey Huang of the law firm ETHERIDGE     LAW GROUP,

PLLC appears as counsel of record for Plaintiffs Uniloc 2017 LLC and Uniloc USA, Inc. Mr.

Huang hereby requests that all notices required to be given, and all papers required to be served

in the above-entitled and numbered cause, be copied to and served upon him.


Dated: January 28, 2019                     Respectfully submitted,

                                            /s/ Jeffrey Huang
                                            Jeffrey Huang
                                            California State Bar No. 266774
                                            ETHERIDGE LAW GROUP, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, Texas 76092
                                            Telephone: (817) 470-7249
                                            Facsimile: (817) 887-5950
                                            jeff@etheridgelaw.com
Case 2:18-cv-00501-JRG-RSP Document 8 Filed 01/28/19 Page 2 of 2 PageID #: 68


                                 CERTIFICATE OF SERVICE



       I certify that the foregoing document was served upon all counsel of record via the

Court's CM/ECF electronic filing system in accordance with the Federal Rules of Civil

Procedure on January 28, 2019.




                                                /s/ Jeffrey Huang
                                                Jeffrey Huang
